                                                                                             As of: June 12, 2013
                                                                                             Received: February 15, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual - I0001
                                                                                             Tracking No. 1jx-83oz-p4sk
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63554
      Maryjane OReilly-FL



                                              Submitter Information
      Name: Maryjane OReilly
      Address:
        Frostproof,  FL,  33843
      Organization: Individual


                                                   General Comment
      To require employers to pay for free contraceptives is wrong. It will put too much burden on small
      businesses who can not afford it. How can you grow the economy if you keep putting burdens on
      small businesses? Besides many low income women have more and more children because they want
      to increase the funding they get for each child. How about rewarding them with not having additional
      unwanted kids? Or how about making them work for monies? I am sick and tired of people getting a
      free ride--being paid to stay home and just increase the population! Where was any of this help
      when I needed it--all I asked for (for a very short time) was help for food. Wasn't available--I
      managed and didn't produce any more children even though I didn't really want just one child. I
      could afford to feed one and myself (barely) but we together worked hard, gave up lots of things and
      survived through a very rough time. It also taught my child to be frugal with money.




                                                                                                                              025976

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63554.html[7/10/2013 11:27:11 AM]
